Citation Nr: 0334434	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia, claimed as secondary to a head 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
of Portland, Oregon.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
Although a letter issued by VA in June 2001 provided the 
veteran with general information regarding the evidence 
necessary to complete his claim, VA failed to inform him 
specifically which evidence VA will seek to provide and which 
evidence the veteran was to provide (See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)).  

Moreover, additional evidential development is indicated in 
this case.  By way of history, VA previously denied the 
veteran's claim of entitlement to service connection for 
schizophrenia in a May 1998 rating decision, which the 
veteran did not appeal.  During his June 2003 hearing, the 
veteran testified that he received treatment at Abbott-
Northwestern Hospital in Minneapolis, in the early 1990s.  
The availability and relevance of such records is unclear; 
the Court had held, however, that VA may be obligated to 
assist a claimant where he/she specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet. App. 519, 520- 
21 (1991) and Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Furthermore, the veteran also reported that he has received 
recent treatment at the VA Medical Center in Portland Oregon.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these treatment records because they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.



In view of the forgoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the RO should 
send the veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be invited to submit any evidence 
he believes to be probative of his claim, 
to include any lay statements speaking to 
his psychiatric status during and 
subsequent to service.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should also request the 
veteran to provide the names and 
addresses of all medical care providers, 
VA or non-VA, who have treated him for 
schizophrenia.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest would be psychiatric treatment 
records from the VA Medical Center in 
Portland, North Memorial Hospital dated 
in or around 1994, and records of 
treatment and/or hospitalization at 
Abbott-Northwestern Hospital in or around 
1992.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are also 
to be notified of unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all indicated 
development has been conducted and 
completed in full.  Thereafter, the RO 
should readjudicate the veteran's 
application to reopen his claim of 
entitlement to service connection for 
schizophrenia by evaluating all evidence 
obtained after the statement of the case 
was issued.  If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
J. M. Daley
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


